Name: Commission Regulation (EEC) No 2899/84 of 16 October 1984 on the supply of a consignment of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 10 . 84 Official Journal of the European Communities No L 274/5 COMMISSION REGULATION (EEC) No 2899/84 of 16 October 1984 on the supply of a consignment of skimmed-milk powder as food aid skimmed-milk powder, butter and butteroil as food aid (4), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the time limits and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Managment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, the Philippines has submitted a request for the supply of the quantities of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 150 , 6 . 6 . 1984, p. 6 . (3) OJ No L 124, 11 . 5 . 1984, p. 1 . (") OJ No L 142, 1 . 6 . 1983, p . 1 . h OJ No L 187, 12 . 7 . 1983, p . 29 . No L 274/6 Official Journal of the European Communities 17 . 10 . 84 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient (2) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 4 October 1984 | Philippines fob plane Amsterdam airport Freight paid by DG VIII 50 tonnes Intervention stock Dutch Entry into intervention stock after 1 May 1984 25 kilograms 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PHILIPPINES / ACTION OF THE UNICEF' Before 15 October 1984 The costs of supply are determined by the Dutch interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (3) Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 3) To be delivered on standard pallets  40 bags (cartons) each pallet  wrapped in shrunk plastic cover.